341 F.2d 581
Allen F. BURNETT, Appellant,v.UNITED STATES of America, Appellee.
No. 21586.
United States Court of Appeals Fifth Circuit.
February 12, 1965.

Daniel S. Pearson, Miami, Fla., for appellant.
Edward A. Kaufman, Asst. U. S. Atty., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
In this appeal from a judgment of conviction by the trial court without a jury, we conclude that the trial court was amply warranted in finding the necessary intent, and that in so finding the court considered all relevant evidence touching on this issue.


2
The judgment is affirmed.